Exhibit 10.4

 

TERMINATION OF CHANGE OF CONTROL AGREEMENT

 

THIS TERMINATION OF CHANGE OF CONTROL AGREEMENT is made October 26, 2015, by and
between Bank of New Jersey (the “Bank”) and Richard Capone (the “Employee”).

 

WHEREAS, the Employee is the former Chief Financial Officer of the Bank and the
current Senior Vice President and Controller of the Bank; and

 

WHEREAS, the Bank and the Employee are parties to that certain Change of Control
Agreement dated April 11, 2014 the (“Change of Control Agreement”); and

 

WHEREAS, the Employee desires to continue his employment with the Bank but also
reduce his job duties and work schedule; and

 

WHEREAS, the Bank is willing to so continue the Employee’s employment with the
Bank in consideration for the termination of the Change of Control Agreement.

 

NOW THEREFORE, in consideration of the mutual releases herein set forth herein,
and intending to be legally bound, the parties hereto agree as follows:

 

1.             The Change of Control Agreement is hereby terminated, effective
immediately.

 

2.             Nothing herein alters the at-will nature of the Employee’s
employment with the Bank, confers upon the Employee any right to continue in the
employment of the Bank, or limits in any respect the right of the Bank to
discharge the Employee at any time, with or without cause and with or without
notice.

 

3.             The Employee hereby releases the Bank and its affiliates and its
and their successors and assigns, from any and all claims, rights, demands,
damages, liens, actions or causes of action, at law, in equity or by statute, of
whatsoever kind and nature, that the Employee now has or ever had, up through
and including the date hereof, arising out of the Change of Control Agreement.

 

4.             The recitals set forth above are incorporated herein by
reference.  This Termination of Change of Control Agreement contains the entire
agreement between the Employee and the Bank with respect to the subject matter
hereof.

 

IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Termination of Change of Control Agreement as of the date first written
above.

 

 

 

Bank of New Jersey

 

 

 

/s/ Richard Capone

 

By:

/s/ Michael Lesler

Richard Capone

 

Name:

Michael Lesler

 

 

Title:

President &CEO

 

--------------------------------------------------------------------------------